DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 9 - 18 have been considered but are moot because the new ground of rejection does not rely on any combination of  embodiments of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Halliday fig 4, applicant argues that the sealing side surface on the top side has an inclination in one direction while the sealing side surface on the bottom surface has a reversed inclination.
Examiner notes that Halliday fig 4, Col 3 Lines 46 – 55 discloses that the plane inner face 10 of the sealing side surface as seen in examiner annotated fig 4 below is knifed obliquely to the axis XX.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday (U.S. Patent # 3504919) alone.

Regarding claim 9, Halliday discloses a sealing apparatus (fig 4) for sealing between a through-hole (through hole of seal) and a shaft (3, fig 1 same as fig 4) that is inserted through the through-hole (fig 1) and that rotates in both directions in a direction of rotation in an object (motor vehicle drive, abstract) to which the sealing apparatus is attached (3 rotates in both directions, fig 1), wherein the sealing apparatus comprises:

an elastic body part including an annular seal lip (lip of 1) that extends along an axis (fig 4) and that is in contact with the shaft such that the shaft is slidable (lip slides along the shaft),

wherein the seal lip has a sealing side surface (as seen in examiner annotated fig 4 below) that is a surface facing a target to be sealed side (surface of lip towards shaft) and being formed annularly around the axis (fig 4) and an external side surface (as seen in examiner annotated fig 4 below) that is a surface facing an external side opposite the target to be sealed side (as seen in examiner annotated fig 4 below) and being formed annularly around the axis (fig 4), an edge of the external side surface on an inner periphery side of the seal lip being joined to the sealing side surface (as seen in examiner annotated fig 4 below)  so as to define an innermost diameter of the seal lip configured to initiate contact with the shaft (as seen in examiner annotated fig 4 below), 

wherein the sealing side surface is formed in such a way as to extend slantingly (inner face 10 of sealing side surface is slant, Col 3 Lines 46 - 55) from the edge of the external side surface toward the external side andAppl. No. 17/043,981Attorney Docket No. P60851 from the inner periphery side to an outer periphery side in a radial direction (inner face 10 of sealing side surface is slant from the inner periphery side to an outer periphery side in a radial direction, Col 3 Lines 46 - 55) when the seal lip is in contact with the shaft in a state in which the sealing apparatus is attached to the object or when a lubricant inside the object to which the sealing apparatus is attached presses the seal lip in contact with the shaft in a state in which the sealing apparatus is used for the object (lip of 1 against shaft),
and wherein the sealing side surface extends from the edge of the external side surface toward the external side at an angle greater than zero degrees with respect to a surface orthogonal to the axis (as seen in examiner annotated fig 4 below)  .
Halliday fig 4 does not disclose a reinforcing ring formed annularly around an axis (2).
Halliday fig 3 teaches a reinforcing ring formed annularly around an axis (2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the reinforcing ring of fig 3 in the seal assembly of fig 4 to provide retention of the seal lip in the housing.
The combination of Halliday figs 3 and 4 discloses an elastic body part (1) formed from an elastic body (1 made of elastomer) that is attached to the reinforcing ring (1, fig 4 attached to 2, fig 3) and that is formed annularly around the axis (fig 4).




    PNG
    media_image1.png
    825
    587
    media_image1.png
    Greyscale

Regarding claim 10, Halliday discloses the sealing apparatus, wherein, in a free state, the sealing side surface extends so as to be parallel to the surface orthogonal to the axis or extends slantingly to the external side from the inner periphery side to the outer periphery side in the radial direction relative to the surface orthogonal to the axis (sealing surface is slant as seen in examiner annotated fig 4 below, Col 3 Lines 46 - 55).

Regarding claim 11, Halliday discloses the sealing apparatus, wherein, in a free state, the sealing side surface extends slantingly to the target to be sealed side from the inner periphery side to the outer periphery side in the radial direction relative to the surface orthogonal to the axis (sealing surface is slant as seen in examiner annotated fig 4 below, Col 3 Lines 46 - 55).

Regarding claim 12, Halliday discloses the sealing apparatus, wherein when the sealing apparatus is attached to the object or when the sealing apparatus is used for the object, the angle of the sealing side surface with respect to the surface orthogonal to the axis is set so that the sealing side surface can be inclined toward the external side from the inner periphery side toward the outer periphery side with respect to the orthogonal surface in the free state (sealing surface is slant as seen in examiner annotated fig 4 below, Col 3 Lines 46 - 55).

Regarding claim 13, Halliday discloses the sealing apparatus, wherein the sealing side surface is a flat surface (flat as seen in examiner annotated fig 4 below ) or a surface that increases in diameter as the sealing side surface extends from the target to be sealed side toward the external side (one of the two limitations is met).

Regarding claim 14, Halliday discloses wherein the sealing side surface is a surface that increases in diameter as the sealing side surface extends from the external side toward the target to be sealed side (10 is oblique that increases in diameter, Col 3 Lines 46 - 55).

Regarding claim 15, Halliday discloses the sealing apparatus, wherein the sealing apparatus comprises a garter spring (5) to press the seal lip in a direction toward the axis (5 presses lip),

wherein the seal lip has an accommodating groove (groove with 5) that is an annular groove recessed to the inner periphery side (fig 4) and that is at a position facing away from the sealing side surface and the external side surface (groove with 5 away from surfaces), and

wherein the garter spring is housed in the accommodating groove (5 within groove).

Regarding claim 16, Halliday discloses a method of sealing a sealed component (motor vehicle, abstract) using a sealing apparatus (fig 4) for sealing between a through-hole (through hole of drive) and a shaft (3, fig 1 same as fig 4) that is inserted through the through-hole (fig 4) and that rotates in both directions (3 rotates in both directions) in an object (motor vehicle drive, abstract) to which the sealing apparatus is attached (fig 4), the sealing method comprising:
providing a sealing apparatus comprising:
an elastic body part including an annular seal lip (lip of 1) that extends along an axis (fig 4) and that is in contact with the shaft such that the shaft is slidable (3 is slidable), 
the seal lip having a sealing side surface that is a surface facing a target to be sealed side (as seen in examiner annotated fig 4 below) and being formed annularly around the axis (fig 4) and an external side surface that is a surface facing an external side opposite the target to be sealed side (as seen in examiner annotated fig 4 below) and being formed annularly around the axis (fig 4), an edge of the external side surface on an inner periphery side of the sealing lip being joined to the sealing side surface (as seen in examiner annotated fig 4 below) so as to define an innermost diameter of the seal lip configured to initiate contact with the shaft (as seen in examiner annotated fig 4 below); and

allowing the sealing side surface to extend slantingly from the edge of the external side surface toward the external side and from the inner periphery side to an outer periphery side in a radial direction (sealing side surface is slant as seen in examiner annotated fig 4 below, Col 3 Lines 46 - 55) when the sealing apparatus is fitted to the through-hole and the seal lip is put into contact with the shaft or when a lubricant inside the object to which the sealing apparatus is attached presses the seal lip in contact with the shaft in a state in which the sealing apparatus is used for the object (lip of 1 against 3), and 
wherein the sealing side surface extends from the edge of the external side surface toward the external side at an angle greater than zero degrees with respect to a surface orthogonal to the axis (as seen in examiner annotated fig 4 below).
Halliday fig 4 does not disclose a reinforcing ring formed annularly around an axis (2).
Halliday fig 3 teaches a reinforcing ring formed annularly around an axis (2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the reinforcing ring of fig 3 in the seal assembly of fig 4 to provide retention of the seal lip in the housing.
The combination of Halliday figs 3 and 4 discloses an elastic body part (1) formed from an elastic body (1 made of elastomer) that is attached to the reinforcing ring (1, fig 4 attached to 2, fig 3) and that is formed annularly around the axis (fig 4).

Regarding claim 17, Halliday discloses the sealing apparatus, wherein the sealing side surface is a conical surface extending toward the outer periphery side in the radial direction and is inclined toward the external side with respect to the surface orthogonal to the axis (as seen in examiner annotated fig 4 below).  

Regarding claim 18, Halliday discloses the method of sealing a sealed component, the method further comprising providing a sealing apparatus wherein the sealing side surface is a conical surface extending toward the outer periphery side in the radial direction, which is inclined toward the external side with respect to the surface orthogonal to the axis (as seen in examiner annotated fig 4 below). 
    PNG
    media_image1.png
    825
    587
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675           

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675